Citation Nr: 0511870	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-02 046 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Petersburg, Florida 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In December 2003, the Board reopened 
the claims of entitlement to service connection for right ear 
hearing loss and tinnitus, and remanded both claims for the 
development of additional relevant evidence.  Additional 
evidence has been obtained, and the case has been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was treated during service for a perforation 
of the right eardrum.

3.  The veteran was exposed to noise from firearms during 
service.

4.  The veteran's current right ear hearing loss is 
attributable to injury during service, including eardrum 
perforation and noise exposure.

5.  The veteran's current tinnitus is attributable to injury 
during service, including noise exposure and right eardrum 
perforation.




CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2004).

2. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In April 2003, June 2003, January 2004, and 
March 2004, VA sent the veteran letters addressing these 
matters.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained, and there is no indication that any pertinent 
evidence was not received.  The claimant has had VA 
examinations that addressed hearing loss and tinnitus; the 
most recent examination was in March 2004.  In the March 2004 
VCAA letter, VA asked the veteran to advise VA if there were 
any other information or evidence he considered relevant to 
his claims.  The letter notified the appellant that he needed 
to submit all evidence in his possession.  In the April 2003, 
June 2003, January 2004, and March 2004 letters, in a 
September 2000 statement of the case; in supplemental 
statements of the case issued in February 2002, April 2003, 
and October 2004; and in the December 2003 Board decision and 
remand, VA notified the veteran what evidence VA had 
requested, and what evidence VA had received.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
VCAA letters in 2003 and 2004, after the initial adverse 
rating decision in 1998.  The United States Court of Appeal 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the initial adverse rating decision was issued 
before the enactment of the VCAA in 2000.  The Board remanded 
the case in December 2003, with instructions that included 
providing additional VCAA notice.  The RO provided the 
required VCAA notice in letters issued in 2003 and 2004.  The 
lack of full notice prior to the initial decision is 
corrected.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection for Hearing Loss and Tinnitus

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The veteran's service medical records reflect that no 
audiometric testing was performed during the veteran's 
service.  The veteran's hearing was measured as 15/15 
bilaterally on whispered voice testing at service entrance 
examination in May 1943.

In January 1945, the veteran was seen for pain and discharge 
from his right ear for one day.  He reported that he had been 
swimming the previous day.  Examination showed a small round 
perforation in the right ear drum that appeared to be of long 
standing.  There was purulent discharge from the middle ear.  
The veteran's hearing was impaired.  Medication was 
prescribed.  On follow-up after four days, the discharge had 
stopped.  After ten days, a small perforation of the drum 
remained.  After about three weeks, the ear was dry, and the 
perforation was healed.

At his January 1946 service separation examination the 
appellant's medical history of illness or injury was silent 
regarding any hearing or ear disorder.  The veteran's hearing 
was measured as 15/15 bilaterally on both whispered voice and 
spoken voice testing.

In January 1946, the veteran submitted a claim for service 
connection and VA disability compensation.  He claimed 
entitlement to service connection for a perforated left ear 
drum.  In a February 1946 rating decision, the Atlanta, 
Georgia RO concluded that no perforation of the left ear drum 
had been found on last examination in January 1946.

There is no contemporaneous evidence regarding any condition 
of the veteran's ears or hearing during the 1950s through 
1980s.  The claims file contains records of outpatient 
audiology treatment of the veteran at the VA Medical Center 
(VAMC) in Bay Pines, Florida, from 1993 to 2000.  Audiometric 
testing during those years showed bilateral hearing losses 
that meet the VA criteria for a hearing impairment 
disability.  In May 1993, the veteran reported having 
continuous tinnitus in the left ear and intermittent tinnitus 
in the right ear.

In October 1995, the veteran saw a private physician, Steven 
L. Anthony, D.O., for bilateral tinnitus (worse in the left 
ear), bilateral hearing loss, and vertigo.  Based on 
examination and audiometric testing, the physician found that 
the veteran had a right tympanic membrane perforation, and 
bilateral sensorineural hearing loss with secondary tinnitus.  

In November 1995, the veteran underwent a right 
tympanoplasty, with placement of a graft to repair the 
perforation.  On postoperative follow-up in January 1996, 
repeat audiometric testing showed improvement in the 
veteran's hearing.  The notes from the private treatment of 
the veteran's ears in 1995 and 1996 did not discuss the 
history of the veteran's ear and hearing conditions.

In June 1998, the veteran filed a claim for service 
connection for right ear hearing loss and for tinnitus, 
claimed as resulting from a right tympanic membrane 
perforation that had occurred during service.  The veteran 
noted that he received treatment during service for a 
perforated right ear drum.

In July 1998, the veteran saw a VA audiologist at the Bay 
Pines VAMC and reported a history of significant military 
noise exposure and trauma.  The audiologist found bilateral 
nosocusis secondary to the veteran's reported history of 
military noise exposure.

The report of a VA audiological examination in January 1999 
indicated that the veteran reported no noise exposure during 
service except for exposure to occasional rifle and artillery 
fire.  The veteran indicated that his post-service employment 
had been operating a bar and an ice cream shop.  He reported 
that he had constant, bilateral tinnitus that had begun 
approximately eighteen years earlier.  Audiometric testing 
again showed bilateral sensorineural hearing loss.  The 
examiner found that both tympanic membranes were intact and 
mobile but scarred on the right.  The examiner concluded 
that, because the veteran did not report acoustic trauma in 
service, his current hearing status and tinnitus were most 
likely due to presbycusis.  The examiner stated that the 
perforation of the tympanic membrane during service was 
unlikely to have caused hearing loss and tinnitus.

In a October 1999 letter, Dr. Anthony indicated that he had 
treated the veteran in 1994 for a right tympanic membrane 
perforation.  Dr. Anthony wrote, "This injury was service 
related and had occurred approximately 50 years ago."

In May 2000, a VA audiologist at the Bay Pines VAMC provided 
the following statement:

[The veteran] has been in the care of 
audiology for several year[s].  Given 
these examinations, his historical data 
and the data from other clinics it seems 
more likely than not that his hearing 
impairment is secondary to his military 
noise exposure and diseases (ear drum 
trauma) incurred during his military 
service to the United States of America.

In January 2001, the audiologist provided another statement 
in support of the claims, and related that he had high 
confidence that the veteran's current noise-induced hearing 
impairment was caused by noise exposure levels during 
service.

In a February 2001 letter to a member of Congress, the 
veteran wrote that his ears were injured in service when a 
man standing next to him fired his weapon at an unexpected 
time, close to his ears.  

On VA audiological examination in January 2002, the veteran 
reported that his primary duty in service was as a painter.  
He stated that he occasionally fired a rifle as a color guard 
during burial details.  The veteran related that for fifteen 
years after service he had worked in a steel mill.  He 
indicated that the steel mill had been noisy, and that he had 
not had hearing protection.  The veteran reported having 
constant bilateral tinnitus.  Audiometric testing revealed 
bilateral sensorineural hearing loss.  The examiner opined 
that the veteran's hearing loss was not caused by noise 
exposure from his participation in a limited number of burial 
salutes during service.

In a February 2002 statement, the veteran wrote to correct 
the history recorded in the January 2002 VA examination.  The 
veteran wrote that he had not been exposed to noise in his 
post-service work at a steel mill.  He stated that his job at 
the steel mill had been administrative, and that he had 
worked in an office.

In January 2003, the veteran had a hearing before an RO 
official at the RO.  He stated that his tinnitus had begun in 
service, when a man standing next to him in an honor guard 
fired at the wrong time, very close to his ears.  The veteran 
reported that during his post-service work at a steel mill, 
he sometimes worked in noisy areas, but most of the time he 
worked in quieter venues.  He indicated that his work in the 
steel mill had been followed by work operating a bar, an ice 
cream shop, and a business dealing in coal leases.  The 
veteran reported that he had gone to a VA facility in 
Pittsburgh, Pennsylvania, in 1946 or 1947, because of trouble 
with his right ear.  He stated that the examiner had noted a 
hole in his eardrum.

On VA examination in March 2004, the veteran reported having 
had tinnitus and trouble hearing since the 1940s.  He 
reported having worn hearing aids for about eight to ten 
years.  He reported that during service he had ringing in his 
right ear after the man next to him in an honor guard fired 
unexpectedly and close to the veteran's ear.  He stated that 
he noticed diminished hearing soon after that incident.  He 
also reported that during service he had been found to have a 
perforated right eardrum.  The veteran indicated that he 
presently had constant bilateral tinnitus, louder in the 
right ear.  Audiometric testing showed bilateral hearing 
impairment.  Otoscopy showed scarring on the right eardrum.

The examiner opined that it was doubtful that the unexpected 
gunshot during service had initiated the hearing loss and 
tinnitus.  The examiner concluded that it was more likely 
than not that the veteran had incurred a perforation of the 
right eardrum during service.  The examiner stated that the 
evidence did not suggest that the veteran's tinnitus or his 
sensorineural hearing loss began in service, but it was 
likely that the perforated eardrum had caused some conductive 
hearing loss, but that the conductive component would be 
expected to have resolved with the healing of the eardrum.

Service medical records reflect that a right eardrum 
perforation was present during the veteran's service.  The 
veteran reports noise exposure in service from participating 
in honor guard salutes, with particular acoustic trauma from 
an incident when a man fired a gun too close to the veteran's 
ears.  At separation from service, whispered and spoken voice 
testing indicated normal hearing, but no audiometric testing 
was performed.  The veteran contends that his hearing 
difficulty and tinnitus began during service.  Bilateral 
hearing loss was found on audiometric testing in 1993 and 
thereafter.  Surgery in 1995 apparently covered a right 
eardrum perforation, and left some scarring.

Professionals have provided mixed opinions as to whether the 
veteran's current hearing loss and tinnitus are related to 
events during service, including the honor guard firearms 
noise and the right eardrum perforation.  Some of the 
opinions have included more detailed medical discussion than 
others.  Nonetheless, each of the professionals is reasonably 
credible, and their opinions are plausible.  The differences 
among the conclusions of the several professionals suggests 
that it is difficult in this case to determine the precise 
etiology of the veteran's current hearing loss and tinnitus 
without engaging in speculation.  Accordingly, given the fact 
that the competent evidence is in relative equipoise, the 
Board grants entitlement to service connection for right ear 
hearing loss and tinnitus.

ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


